Citation Nr: 1402670	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of right thigh neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Houston, Texas.

The case was remanded in August 2013 to provide the Veteran with his requested Hearing.  In October 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The case was remanded again in November 2013 to obtain additional treatment records and afford the Veteran a new VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The post-operative residuals of right thigh neuroma do not result in moderately severe incomplete paralysis of the sciatic nerve; the surgical scar is not deep, cause limitation of motion, involve an area exceeding six square inches (39 sq. cm.), or is unstable or painful on examination; residuals do not include orthopedic or muscle injury manifestations for which separate ratings can be granted. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-operative residuals of right thigh neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8520 (2013); 38 C.F.R. § 4.118 DC 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letters dated in June 2008 and November 2009 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Although a May 2008 treatment record shows that the Veteran receives monthly income from the Social Security Administration (SSA), none of his records show that he receives disability income from the SSA.  Considering the fact that the Veteran's age renders him eligible for age-based SSA income, and as no records suggest receiving SSA disability, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Pertinent fee-based and VA examinations were obtained in July 2008 and December 2013, respectively.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's post-operative residuals of right thigh neuroma is rated as 20 percent disabling under 38 C.F.R. §§ 4.118, 4.124a, DCs 7805-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). 

DC 7805 evaluates impairment from other scars, rated as limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  The Board notes amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of this issue under the revised criteria (38 C.F.R. § 4.118, after October 23, 2008), this issue will be evaluated under the rating criteria in effect prior to October 23, 2008.  Id.  See also 38 C.F.R. § 4.118.  

DC 8520, evaluates impairment from paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520 (2013).  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  Id. A 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent evaluation is warranted for complete paralysis consisting of the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a fee-based examination in July 2008.  He reported tingling, numbness, abnormal sensation and weakness of the right thigh and right lower extremity.  There was no anesthesia and paralysis of the affected parts.  The symptoms were pain, numbness, tingling and weakness progressive over time; symptoms occurred constantly.  Functional impairment included being unable to walk or stand for prolonged periods of time.  The Veteran used a cane for assistance with ambulation.  Examination revealed a level scar present at the anterior aspect of the mid-thigh measuring about one cm by 1.5 cm.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation and abnormal texture.  Peripheral nerve examination revealed neuralgia of the lateral cutaneous nerve of the thigh.  There was sensory dysfunction demonstrated by decreased sensation of the lateral aspect of the right thigh.  Neurological examination revealed that motor function was within normal limits.  Sensory function was abnormal with findings of decreased sensation of lateral aspect of thigh evidenced by inability to distinguish between sharp and dull.  The right lower extremity reflexes revealed knee jerk and ankle jerk of 2+.  The examiner opined that the effect on the Veteran's daily activity was difficulty with prolonged standing or walking secondary to right leg pain.

At his hearing, the Veteran testified that he used a cane and that he had pain.  November 2013 Hearing Transcript (T.) at 3.  He testified that his muscle hurt and that he fell every now and then.  Id. at 4.

The Veteran was afforded a VA examination in December 2013.  He complained of intermittent shooting pain from buttocks to foot with on and off numbness in the right foot.  He got muscle spasms in buttocks and right lower back.  The examiner opined that the buttocks and back pain were not associated with his service-connected condition.  He reported that he could walk a block or two and then had to rest for a while.  He used a cane.  He reported that he had not had any treatment or evaluation other than compensation and pension examinations in regards to his anterior thigh or scar.  He reported persistent numbness in anterior cutaneous nerve since surgery in service.  The Veteran stated that nothing in particular aggravated his leg.  

No scar was painful or unstable with frequent loss of covering of skin over the scar.  Scar examination revealed a superficial non-linear scar that measured 1.5 cm by 1.2 cm; the approximate total area was 2.8 cm squared.  There were no deep non-linear scars.  The scar did not result in limitation of function and did not impact his ability to work.  Hip and thigh examination revealed diagnoses of anterior superficial cutaneous nerve of the right thigh and minimal osteoarthritis of both hips, not symptomatic.  He had no flare-ups that impacted function.  He had flexion of 115 degrees and extension of 5 degrees, both with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran's ranges of motion did not change after repetition.  He had no functional loss and/or functional impairment.  There was no localized tenderness or pain to palpation.  Muscle strength testing revealed normal flexion, abduction and extension strength of 5/5.  There was no ankylosis or other additional conditions.  The examiner opined that the Veteran had minor age appropriate degenerative changes and that his condition did not impact his ability to work.  

Peripheral nerve examination revealed a diagnosis of anterior femoral cutaneous nerve status-post neuroma excision.  He had no constant pain.  The Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Muscle strength testing throughout his lower extremities was normal of 5/5.  There was no muscle atrophy.  Knee and ankle deep tendon reflexes were normal of 2+.  Sensory examination revealed decreased sensation for light touch on the upper anterior thigh and thigh/knee; and normal sensation of the lower leg/ankle and foot/toes.  There were no trophic changes.  His gait was normal.  The only nerve affected was the anterior crural (femoral) nerve, which the examiner opined resulted in mild incomplete paralysis.  His peripheral nerve condition did not impact his ability to work.  The examiner concluded that there were no limitations in activities of daily living or working related to the Veteran's service-connected condition.  
The Veteran's treatment records reveal complaints of pain and numbness.  They do not show symptoms such as muscle atrophy, decreased muscle strength, and scar complaints.

Based on a review of the evidence, the Board concludes that a rating in excess of 20 percent is not warranted at any time during this appeal.  The next higher rating of 40 percent under DC 8520 requires disability equating to moderately severe incomplete paralysis, which has not been shown.  The December 2013 VA examiner specifically opined that the Veteran's disability resulted in mild incomplete paralysis.  No medical professional has provided any opinion indicating that the Veteran's right thigh disability results in moderately severe incomplete paralysis.  In this case, the pertinent symptoms shown during this appeal do not indicate that the Veteran's right thigh disability is better characterized as moderately severe incomplete paralysis.

Examinations during this appeal have not shown symptoms such as impaired motor function.  The July 2008 examiner specifically found that motor function was within normal limits, while normal strength of 5/5 was shown in December 2013.  Additionally, the Veteran was shown to have normal deep tendon reflexes at both examinations.  No muscle atrophy suggesting disuse has ever been shown.  His gait was normal in December 2013 indicating that his complaints were not severe enough to result in an altered gait.  The symptoms complained of by the Veteran, and shown on examinations, include sensory impairment of decreased sensation, numbness, weakness, and tingling in addition to pain.  Although the Veteran has functional impairment of needing a cane and being unable to walk or stand for prolonged periods of time, considering the symptoms complained of and shown during this appeal as discussed above, the Board is unable to conclude that a rating in excess of 20 percent is warranted for the Veteran's nerve impairment.  

The Board has also considered whether separate ratings are warranted for other post-operative residuals.  Although the Veteran has been shown to have a scar, such scar does not meet any of the rating criteria for a compensable rating.  As DC 7800 evaluates disfigurement of the head, face or neck, it is not applicable to evaluate the Veteran's right thigh.  A 10 percent rating under DC 7801 is warranted for scars other than the head, face or neck that are deep or cause limited motion consisting of an area or areas exceeding six square inches (39 sq. cm.); a note which follows the rating criteria defines a deep scar as one associated with underlying soft tissue damage.  In this case, the evidence does not show that the Veteran's scar is deep, cause limited motion, or cover an area exceeding six square inches.  A 10 percent rating under DC 7802 is only warranted for scars other than the head, face or neck that are superficial and do not cause limited motion consisting of area or areas of greater than 144 square inches (929 sq. cm), which has not been shown.  A 10 percent rating under DC 7803 is warranted for scars that are superficial and unstable; a note which follows the rating criteria defines an unstable scar where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable.  The Veteran's scar has also not been shown to be painful on examination, rendering DC 7804 inapplicable.  Therefore, the Board concludes that a separate rating for the scar is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804 (2008).

Additionally, while the Veteran has joint complaints pertaining to his right hip, the Board observes that the Veteran was denied service connection for a right hip disorder in a January 2009 rating decision, which he did not appeal.  While the Veteran has shown to have limited flexion at the December 2013 examination, the examiner opined that the Veteran had osteoarthritis.  The evidence does not show that his post-operative residuals of right thigh neuroma included osteoarthritis.  The evidence fails to show that the Veteran's post-operative residuals of right thigh neuroma include any orthopedic manifestations such that a separate rating is warranted.  As such, a separate rating for the Veteran's joint complaints is not warranted.  While the Veteran testified that his muscles hurt, the evidence also does not show that the Veteran has been diagnosed with any muscle impairment; consequently, a separate rating for a muscle injury is also not warranted.

For these reasons, the Board finds that a rating in excess of 20 percent for a post-operative residuals of right thigh neuroma is not warranted.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right thigh symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's right thigh disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 20 percent for post-operative residuals of right thigh neuroma is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


